 



As approved by Board of Directors
April 26, 2007
Exhibit 10.5
COVAD COMMUNICATIONS GROUP, INC.
2007 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:                     
     The terms defined in the Company’s 2007 Equity Incentive Plan (the “Plan”)
shall have the same meanings in this Notice of Restricted Stock Unit Award
(“Notice of Grant”).

             
 
  Name:        
 
     
 
   
 
  Address:        
 
     
 
   

     You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”), subject to the terms and conditions of the Plan and the attached Award
Agreement (Restricted Stock Units) (hereinafter “RSU Agreement”) to the Plan
(available in hard copy by request), as follows:

             
 
  Number of RSUs:        
 
     
 
   
 
  Date of Grant:        
 
     
 
   
 
  First Vesting Date:   [ ]
 
     
 
        Expiration Date:   The date on which settlement of all RSUs granted
hereunder occurs, with earlier expiration upon the Termination Date

     Vesting Schedule: The RSUs will vest as follows: [Subject to your continued
service as an employee, director or consultant of the Company,
                                                            .]
Participant understands that his or her employment or consulting relationship
with the Company is for an unspecified duration, can be terminated at any time
(i.e., is “at-will”), and that nothing in this Notice of Grant, the RSU
Agreement or the Plan changes the at-will nature of that relationship.
Participant acknowledges that the vesting of the RSUs pursuant to this Notice of
Grant is earned only by continuing service as an employee, director or
consultant of the Company. Participant also understands that this Notice of
Grant is subject to the terms and conditions of both the RSU Agreement and the
Plan, both of which are incorporated herein by reference. Participant has read
both the RSU Agreement and the Plan.

              PARTICIPANT   COVAD COMMUNICATIONS GROUP, INC.
 
           
Signature:
      By:    
 
           
 
           
Print Name:
      Its:    
 
           

 



--------------------------------------------------------------------------------



 



COVAD COMMUNICATIONS GROUP, INC.
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
COVAD COMMUNICATIONS GROUP, INC. 2007 EQUITY INCENTIVE PLAN
(U.S. FORM)
     Unless otherwise defined herein, the terms defined in the Company’s 2007
Equity Incentive Plan (the “Plan”) shall have the same defined meanings in this
Award Agreement (Restricted Stock Units) (the “Agreement”).
     You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Grant (“Notice of Grant”) and this Agreement.
1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice of
Grant. Settlement of RSUs shall be in Shares.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.
5. Termination. If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.
6. Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice of Grant, this Agreement and by the provisions
of the Plan (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and
(iii) hereby accepts the RSUs subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice of Grant.
7. U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Before any Shares subject to this Agreement are
issued the Company shall withhold a number of Shares with a fair market value
(determined on the date the Shares are issued) equal to the amount the Company
is required to withhold for income and employment taxes. Upon disposition of the
Shares, any subsequent increase or decrease in value will be treated as
short-term or long-term capital gain or loss, depending on whether the Shares
are held for more than one year from the date of settlement. Further, a RSU is
considered a deferral of compensation that is subject to Section 409A of the
Code. Section 409A of the Code imposes special rules to the timing of making and
effecting certain amendments of this RSU with respect to distribution of any
deferred compensation. You should consult your personal tax advisor for more
information on the actual and potential tax consequences of this RSU.

 



--------------------------------------------------------------------------------



 



8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
9. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.
10. Governing Law; Severability. The Plan and Notice of Grant are incorporated
herein by reference. The Plan, the Notice of Grant and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof. This
Agreement is governed by Delaware law except for that body of law pertaining to
conflict of laws. If any provision of this Agreement is determined by a court of
law to be illegal or unenforceable, then such provision will be enforced to the
maximum extent possible and the other provisions will remain fully effective and
enforceable.
11. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s employment, for
any reason, with or without cause.
     By your signature and the signature of the Company’s representative on the
Notice of Grant, Participant and the Company agree that this RSU is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and this Agreement. Participant has reviewed the Plan, the Notice of Grant and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice of Grant and this Agreement. Participant hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions relating to the Plan, the Notice of Grant and
this Agreement. Participant further agrees to notify the Company upon any change
in Participant’s residence address.

 